 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       SAMUEL LEE GORE,                                          No. 2:21-CV-1189-DMC-P
12                           Plaintiff,
13             v.                                                  ORDER
14       GAVIN NEWSOM,
15                           Defendant.
16

17                     Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. Before the Court is Plaintiff’s motion to proceed in forma pauperis. ECF No. 3. Plaintiff

19   has submitted a declaration that makes the showing required under 28 U.S.C. § 1915(a).

20                    The Court notes that Plaintiff’s trust account indicates that he has $930.90 in his

21   account, that Plaintiff is employed in prison and receives monthly deposits,1 and that Plaintiff

22   concedes that he receives $1,200 a month in retirement benefit. ECF Nos. 3 at 1–2; 8 at 1. Plaintiff,

23   however, avers that his retired wife depends upon Plaintiff’s income to meet all of her expenses.

24   See ECF No. 3 at 2. According to Plaintiff, he sends his wife everything that he earns. Id. On the

25   whole, then, considering guiding case law and Plaintiff’s contentions, the Court concludes that

26   Plaintiff has satisfied 28 U.S.C. § 1915(a).

27   1
      Plaintiff earns pay at a rate of eighty cents an hour. ECF No. 3 at 1. Plaintiff’s trust account reflects monthly income.
     ECF No. 8 at 1. Deposits into Plaintiff’s account over the last few months have commonly approached or exceeded
28   $150. Id.
                                                                  1
 1                Considering all of the above, Plaintiff’s motion to proceed in forma pauperis is

 2   GRANTED.

 3                IT IS SO ORDERED.

 4

 5   Dated: July 14, 2021
                                                       ____________________________________
 6                                                     DENNIS M. COTA
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
